Citation Nr: 0609695	
Decision Date: 04/04/06    Archive Date: 04/13/06

DOCKET NO.  03-33 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for renal cell carcinoma of 
the right kidney, status post right nephrectomy.


WITNESSES AT HEARING ON APPEAL

The veteran and his sister


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The veteran had active service from February 1972 to February 
1975.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating determination by the 
above Department of Veterans Affairs (VA) Regional Office 
(RO).  The veteran testified at a Travel Board hearing before 
the undersigned Veterans Law Judge at the RO in January 2006.  


FINDING OF FACT

The veteran's renal cell carcinoma of the right kidney, 
status post right nephrectomy, was manifested many years 
after service and was not caused by any incident of service.


CONCLUSION OF LAW

Renal cell carcinoma of the right kidney, status post right 
nephrectomy, was not incurred in or aggravated by active 
service, nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below.

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the veteran was provided notice consistent 
with the VCAA in September 2002, prior to the initial AOJ 
decision. 

The record reflects that he and his representative were 
provided with copies of the October 2002 rating decision, the 
November 2003 statement of the case, and the supplemental 
statement of the case issued in September 2005.  (The Board 
notes that, per a December 2005 memorandum in the file and 
the veteran's statement at the Travel Board hearing, he has 
withdrawn his power of attorney, and is proceeding without 
representatiuon.)  By way of these documents, the veteran was 
informed of the evidence needed to support his claim.  Thus, 
these documents provided notice of the laws and regulations, 
the cumulative evidence already of record, and the reasons 
and bases for the determination made regarding the claim, 
which the Board construes as reasonably informing him of the 
information and evidence not of record that is necessary to 
substantiate his claim.

By letters dated in September 2002 and March 2003, the RO 
advised the veteran of the criteria for establishing his 
claim, the types of evidence necessary to prove his claim, 
the information necessary for VA to assist him in developing 
his claim, and the evidence that the RO had received.  The 
veteran was notified of which portion of that evidence he was 
responsible for sending to VA and which portion of that 
evidence VA would attempt to obtain on his behalf.  The 
letters suggested that he submit any evidence in his 
possession.  The letters also informed the veteran that, at 
his option, the RO would obtain any non-Federal private 
treatment records he identified as related to his claim, 
provided he completed, signed, and returned, the enclosed VA 
Forms 21-4142 to authorize VA to obtain them on his behalf.  
It is clear, from submissions by and on behalf of the 
veteran, that he is fully conversant with the legal 
requirements in this case.  All the above notice documents 
must be read in the context of prior, relatively 
contemporaneous communications from the RO.  See Mayfield, at 
125.  Thus, the contents of those letters complied with the 
requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2005).

As concerns the duty to assist, the RO obtained the treatment 
records identified by the veteran as relevant to his claim.  
The Board finds that all necessary development has been 
accomplished.  In this context, his service medical records, 
post-service VA treatment records, and medical opinions from 
a private nephrologist dated in June 2004 and January 2005 
have been obtained and associated with the claims file.  

The record further reflects that the veteran was afforded an 
opportunity to testify before the Board in January 2006.  He 
does not now assert that there is additional evidence to be 
obtained or that there is a request for assistance that has 
not been acted upon.  All records obtained or generated have 
been associated with the claim file.  The Board finds that 
there has been full compliance with the duty to assist the 
veteran with the development of his claim.  38 U.S.C.A. 
§ 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2005).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (March 
3, 2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
prejudicial action in proceeding with the present decision.  
Since the claim for service connection is being denied, no 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Factual Background 

Service medical records (SMRs) show that the veteran was on 
sick call repeatedly, with complaints of right flank pain.  
Specifically, these records show that at his enlistment in 
February 1972 he gave a history of an episode of hematuria 
(blood in urine).  Clinical evaluation of the genitourinary 
system was within normal limits at that time.  In March 1972, 
the veteran was hospitalized for acute pyelonephritis.  An 
IVP (intravenous pyelogram) showed mild caliectasis.  
Thereafter, he continued to have right flank pain, and a 
subsequent IVP in May 1972 showed blunting of all calyces in 
the right kidney with loss of overlying cortical thickness 
throughout the right kidney, compatible with extensive 
atrophic pyelonephritis.  The left kidney and bladder were 
normal.  The veteran's renal function and urinalysis were 
within normal limits.  

The remaining SMRs show treatment for recurrent 
pyelonephritis, manifested by right flank pain.  An IVP in 
December 1972 revealed normal-size kidneys, with smooth 
contours.  The right kidney measured 13.0 centimeters and the 
left 13.2.  The clinical impression was of an abnormal IVP 
with evidence of generalized caliectasis on the right, 
without evidence of obstruction or mass effect.  The right 
ureter appeared to have minimal dilation.  Repeated and 
extensive work-up was consistently negative.  The veteran's 
renal function was within normal limits, with no evidence of 
active disease.  

At separation in January 1975, the physician reported history 
of chronic pyelonephritis of the right kidney and 
caliectasis.  Clinical evaluation of the genitourinary system 
was within normal limits.  There was no evidence of a renal 
mass.  The records are entirely negative for symptoms 
suggestive of renal cell carcinoma of the right kidney in 
service.  

There are essentially no other pertinent clinical records 
associated with the claims file until a February 2002 CT scan 
of the abdomen, which revealed an abnormal soft tissue mass 
involving the right kidney  In April 2002, stage I renal cell 
carcinoma of the right kidney was diagnosed, and the veteran 
underwent a right nephrectomy.  The VA discharge summary 
shows his right renal mass was an incidental finding during 
workup for heme-positive stool.  He had no recent history of 
gross hematuria or weight loss, and had been relatively 
asymptomatic.  There was no mention of the veteran's history 
of chronic pyelonephritis during service in the 1970s.  

In June 2002, the veteran returned for follow-up and brought 
copies of his military records for an opinion as to whether 
his right kidney problems in service were related to the loss 
of his right kidney.  After reviewing the military records, 
the physician advised the veteran that although he had had an 
abnormal right kidney, which involved changes consistent with 
chronic infection (inactive), it was unlikely that this was 
in any way directly related to his subsequent development of 
renal cell carcinoma in the right kidney.  He concluded that 
to the best of his knowledge there was no direct relationship 
between a history of kidney infection and development of 
kidney cancer.  

In March 2003, the veteran submitted copies of his service 
immunization records.  His essential contention was that he 
was misdiagnosed in service, and that his problems with his 
right kidney developed as a result of an adverse reaction to 
the immunizations and/vaccines administered.  

In June 2004, the veteran obtained an opinion from a private 
nephrologist at the Southwest Georgia Nephrology Clinic.  His 
military records were reviewed by the nephrologist, but a 
physical examination was not performed.  The nephrologist 
noted that during service the veteran had evidence of chronic 
pyelonephritis in his right kidney, with a fairly extensive 
urologic work-up.  A right urinary tract abnormality was 
diagnosed during service and continued to bother him 
throughout most of his active duty.  He was subsequently 
diagnosed with renal cell carcinoma in 2002, and underwent a 
nephrectomy.  From review of the military records, the 
physician did not find any illness or injury that would 
predispose the veteran to this post-service disorder.  It was 
further stated that, although there has been much debate 
about whether chronic pyelonephritis can predispose an 
individual to the subsequent development of renal cell 
carcinoma, the current consensus is that it does not.  

The nephrologist also addressed the veteran's in-service 
hospitalization characterized by fever, and occurring three 
to four weeks after receiving plague vaccines and other 
immunizations, and that several of his illnesses were 
temporarily related to receiving immunizations.  The 
physician also noted that side effects of plague vaccine 
include redness and swelling at the site of the infection.  
In about 10 percent of individuals more severe reactions may 
include malaise, headaches, swollen lymph nodes, and fever.  
Other reactions include joint and muscle aches, nausea and 
vomiting, and there were rare instances of severe allergic 
reactions.  

The physician stated that there was some concern that the 
batches of adenovirus vaccine in use at the time to protect 
soldiers against the common cold were contaminated with SV40, 
a simian virus, which had been shown to be associated with 
some forms of cancer.  The physician reviewed the available 
data on SV40 and found that although SV40 had been found to 
contaminate adenovirus vaccines given to Army personnel in 
the 1950s and 60s, there was no information on contamination 
of batches from the 1970s, during the veteran's period of 
active service.  The physician concluded that, although that 
virus has been found in various forms of cancer 
(mesotheliomas, brain and bone tumors, and in some types of 
non-Hodgkin's lymphoma), there have been no reports of an 
association with clear cell renal carcinoma.  

In a January 2005 addendum, the above nephrologist confirmed 
the in-service diagnosis of chronic pyelonephritis with 
obstruction of the right kidney outflow.  The physician noted 
that initial thoughts that this was due to reflux were not 
borne out, as all cystoscopies performed were negative and 
other possibilities, such as strictures, were not 
entertained.  Several studies demonstrated progressive 
worsening of the condition during service.  The physician 
concluded that the veteran's chronic pyelonephritis and 
ureteropelvic obstruction of the right kidney outflow tract 
had its onset during the veteran's active duty.  

The veteran presented testimony at a Travel Board hearing 
before the undersigned in January 2006.  He provided a 
summary of the chain of events in service with regard to his 
right kidney problems.  He asserted that he was misdiagnosed 
in service, and that his right kidney problems were related 
to an adverse reaction to immunizations.  He also testified 
that his right kidney problems, which began during service, 
had worsened over time up until the nephrectomy in 2002.  He 
testified that after service he had experienced back pain and 
cardiovascular problems over the years, and he attributed the 
symptoms to kidney flare-ups.  He said he had not sought 
treatment during those times.  Submitted at the time of the 
hearing were lay statements from the veteran, his mother, and 
a sister, and duplicates of evidence previously submitted and 
considered.  

The veteran also submitted excerpts from various medical 
sources and other medical treatise evidence in the form of 
articles he had printed from the Internet.  In substance, 
these articles discuss the signs and symptoms of renal cell 
carcinoma, as well as risk factors, current research, and 
treatment.  Included with this evidence are fact sheets about 
smallpox vaccines, Simian virus 40 (SV-40), and poliomyelitis 
and adenovirus vaccines, describing the risks involved, 
adverse reactions, and research on the health effects of 
contaminated vaccines.  At the hearing, he provided his 
waiver of initial RO review of the above submissions.

In February 2006, the veteran sent a letter to the Board, 
accompanied by copies of excerpts from his original claim in 
2002 and various communications to him from the RO, including 
his appealed rating decision.  He asked the Board to accept 
additional argument regarding his appeal, and waived initial 
RO consideration.  In essence, he contends these materials 
show that he was treated for a kidney disability in service, 
that this was acknowledged by the RO in its adjudicative 
action and other communications, and that therefore he should 
be granted compensation for his disability because it began 
in service or was caused by some event or experience in 
service.

III.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2005).  As a general matter, service 
connection for a disability on the basis of the merits of 
such claim is focused upon (1) the existence of a current 
disability; (2) the existence of the disease or injury in 
service, and; (3) a relationship or nexus between the current 
disability and any injury or disease during service.  See 
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992). 

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic 
disabilities, such as kidney calculi and nephritis, as well 
as malignant tumors, if manifested and disabling to a 
compensable degree within one year of separation from active 
duty, may be presumed to have been incurred in service. 38 
C.F.R. §§ 3.307(a), 3.309(a).  

The veteran contends that kidney infections treated in 
service caused and/or contributed to his development of renal 
cell carcinoma many years later.  Under the present state of 
the record, it is clear that he had renal cell carcinoma 
diagnosed and treated in 2002.  He underwent a nephrectomy 
for renal cell carcinoma, and as a result experienced the 
loss of the right kidney.  It is also not in dispute that he 
had chronic right pyelonephritis in service.

However, the Board is unable to attribute the post-service 
development of renal cell carcinoma of the right kidney to 
the veteran's pyelonephritis in service.  SMRs are completely 
negative for symptoms suggestive of renal cell carcinoma.  
Moreover, there are no post-service medical records 
documenting treatment for renal cell carcinoma and/or 
continuing right kidney problems between the time the veteran 
separated from military service in 1975 and the time he was 
first diagnosed with renal cancer in 2002.  In addition, 
there is no medical evidence relating renal cell carcinoma to 
any immunizations he may have received in service. 

The clinical evidence against the veteran's claim are the VA 
physician's opinion provided in June 2002 as well as the June 
2004 medical opinion from his private nephrologist.  Both 
physicians reviewed the veteran's past medical history and 
concluded that pyelonephritis in the 1970s was not a 
precursor to the veteran's subsequently developed renal cell 
carcinoma in 2002, 30 years after his discharge.  In view of 
these findings, the Board concludes that complaints of right 
flank pain in 1972 and renal cell carcinoma in 2002 were two 
unrelated events, and that the veteran's right nephrectomy 
was necessitated by a disability unrelated to his period of 
active service.  

Although the veteran contends that he had continued right 
kidney symptomatology since leaving service, he apparently 
did not pursue service connection for it.  The record is 
clear that pyelonephritis of the right kidney had its onset 
during military service.  We have no quarrel with the 
veteran's recently submitted argument that VA has 
acknowledged that he incurred a kidney disorder in service.  
However, a claim after service must be supported by medical 
evidence that there is a current, chronic disability related 
to service.  The mere fact that a disease or injury was 
present in service is not enough by itself; there must be a 
disability after service resulting from that in-service 
disease or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).

Furthermore, it is reasonable to assume that if the veteran 
indeed had continued complaints of right kidney pain 
following service, he would have sought treatment which would 
then have been set forth in clinical medical records, 
together with a reference to earlier complaints in service.  
Hypothetically, had he then filed a claim seeking service 
connection for post-service disability which constituted a 
continuation of in-service kidney trouble, it would appear 
likely that such a claim would have been granted for chronic 
pyelonephritis.  This, however, did not happen.  He did not 
file a claim until 2002.  In any event, the issue of 
entitlement to service connection for pyelonephritis is not 
before the Board, and the postoperative kidney cancer for 
which he has filed a claim was not manifested within the one-
year presumption period after his separation from service.

Likewise, the Board has carefully considered the significant 
amounts of medical text and other articles pertaining to the 
possibility that vaccines may be a risk factor in kidney 
cancer and/or renal cell carcinoma.  In order to relate 
symptoms to disorders diagnosed much later, treatise evidence 
must address the symptoms so specifically as to eliminate 
"the possibility of the existence of other conditions that 
also often present with the same symptomatology."  Sacks v. 
West, 11 Vet. App. 314, 317 (1998).  Medical treatise 
evidence can, however, provide important support when 
combined with an opinion of a medical professional.  
Similarly, medical treatise evidence could "discuss[] 
generic relationships with a degree of certainty such that, 
under the facts of a specific case, there is at least a 
plausible causality based upon objective facts."  Mattern v. 
West, 12 Vet.App. 222, 229 (1999); Wallin v. West, 11 Vet. 
App. 509 (1998); Sacks v. West, 11 Vet. App. 314 (1998); 
Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. 
Brown, 8 Vet. App. 459 (1996).

Here, the cited information proffered by the veteran was not 
accompanied by a medical opinion and is simply "too general 
and inconclusive" to make a causal link more than 
speculative in nature, or to outweigh the specific medical 
evidence in this case which is directly pertinent to the 
veteran.  None of these articles has drawn a relationship 
between the veteran's post-service renal cell carcinoma and 
the pyelonephritis treated in service.  Although he has 
undertaken significant efforts to educate the Board as to the 
nature of his right kidney pathology and to explain the facts 
surrounding his resultant cancer, this evidence is not 
probative as to the issue of whether his renal cell carcinoma 
is related to vaccines administered in service, or to any 
other incidents of his service.  


ORDER

Service connection for renal cell carcinoma of the right 
kidney, status post right nephrectomy is denied.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


